Title: 1779. Feb. 2. Tuesday.
From: Adams, John
To: 


       Last Tuesday, I dined in Company with the Abbe Raynal, and Mr. Gebelin, and asked them to dine with me, on the then next Sunday. Accordingly the day before Yesterday, they both came.
       M. Raynal is the most eloquent Man, I ever heard speak in French. His Voice is sharp and clear but pleasant. He talks a great deal, and is very entertaining. M. Gebelin is much less addicted to talking. He is silent, soft, and still. His Mind always upon the Stretch.
      